





Exhibit 10.13




CONSULTING AGREEMENT




THIS AGREEMENT (the “Agreement”) is made and entered into this 22nd day of
December, 2011, by and between Wheatfield Partners, located at P.O. Box 25362,
West Los Angeles, CA  90025 (hereinafter referred to as “Consultant,” or “W.P.”)
and Norman Cay Developments, Inc., located at 4472 Winding Lane, Stevensville,
MI., USA, 49127 (hereinafter referred to as “NCD,” or the “Company”) (together,
the “Parties”).




WITNESETH:




WHEREAS: W.P. is engaged in the business of providing and rendering general
business consulting and management consulting services and has knowledge,
expertise and personnel to render the requisite service to NCD; and




WHEREAS, NCD desire to retain W.P. for the purpose of obtaining general business
and management consulting services.




NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other valid consideration, receipt of which is hereby
acknowledged, the Parties hereby agree as follows:




1.

Engagement of W.P.




Company herewith engages W.P. and W.P. agrees to render to Company advisory and
consulting services.




A.

The consulting services to be provided by W.P. shall include, but are not
limited to, the development, implementation and maintenance of an ongoing
program to develop the Company’s currently optioned mining property, to identify
further mineral properties available for acquisition by the company, to
introduce the Company to suitable potential candidates to fill various positions
in the Company’s senior management, to identify and introduce appropriate
individuals for the Company’s board of directors, and to stimulate the
investment community’s interest in Company. Company acknowledges that W.P.’s
ability to relate information regarding Company’s activities is directly related
to the information provided by Company to W.P.




B.

Additional Services: The Company, on behalf of itself and its agents, has
engaged W.P. to act in the capacity as an advisor and an introducer to
transaction and Financial Assistance groups (defined herein). W.P. shall assist
the Company with introductory financial and Transaction (defined herein)
processes, which include identifying and contacting prospective and interested
parties, including but not limited to: investors, strategic partners, lenders,
and evaluating and structuring Transactions (collectively the “Services”).   




C.

Definitions: As used herein, the terms “Advisory or Financial Assistance” shall
be defined as the placement of any form of equity or debt. The term
“Transaction” shall be the sale of any stock, tender, or exchange offer,
formation of a joint venture or partnership, merger, consolidation sale of
assets, leverage buyout, reorganization or any business combination resulting in
a “change of control” of the Company.  




D.

Company acknowledges that W.P. will devote such time as is reasonably necessary
to perform the services for Company, having due regard for W.P.’s commitments
and obligations to other business for which he performs consulting services,
however in any case Company acknowledges that W.P. shall commit no more than 30%
of his reasonably available  time to this effort.




E.

Company acknowledges that W.P. carries no professional licenses, and is not
rendering legal advice or performing accounting services, nor acting as an
investment advisor or broker-dealer within the meaning of applicable state and
federal laws.  NONE OF THE SERVICES PROVIDED BY CONSULTANT HEREIN SHALL INVOLVE
THE RAISING OF DEBT OR EQUITY CAPITAL, AND NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS TO OBLIGATE OR REQUIRE THE CONSULTANT TO RAISE DEBT OR EQUITY
CAPITAL.




2.

Term




This Agreement shall be for an initial three month term (“Initial Term”), and
thereafter on additional consecutive three month terms, for a maximum period of
twelve (12) Months commencing November 2011. Company’s relationship with W.P.
may be terminated subject to the following:





Page 1 of 5     Initial-Company _____     Initial-Consultant ______




--------------------------------------------------------------------------------




A.

This Agreement may be terminated by either party after the Initial Term upon
giving written notice to the other party.




B.

This Agreement may be terminated after the Initial Term at the end of any
additional term by either party by providing five (5) days written notice to the
other party of such non-renewal. Any such termination shall be effective at the
end of such three month term during which the timely termination notice is
given.




C.

The Company and W.P. shall have the right and discretion to terminate the
Agreement should the other party in performing their duties hereunder, violate
any law, ordinance, permit, or regulation of any governmental entity, except for
violations which either singularly or in the aggregate do not have or will not
have a material adverse effect on the operations of the Company.




D.

In the event of any termination hereunder all shares or funds paid to W.P.
through the date of termination shall be fully earned, fully paid and
non-assessable and non-refundable and the parties shall have no further duties
or responsibilities to each other except that the Company shall be responsible
to make any and all payments if any, due to W.P. through the date of the
termination and W.P. shall be responsible to comply with the provisions of
section 3 hereof.




E.

In the event the W.P. defaults and/or terminates this Agreement, W.P. is
entitled to a pro-rata portion of the share due in such period up to the date of
default.




3.

Treatment of Confidential Information




W.P. shall not disclose, without the written consent of the Company, any
financial and business information concerning the business, affairs, plans and
programs of the Company which are delivered by the Company to W.P. in connection
with W.P.’s services hereunder, provided such information is plainly and
prominently marked in writing by the Company as being confidential (the
"Confidential Information"). W.P. will not be bound by the foregoing limitation
in the event (i) the Confidential Information is otherwise disseminated and
becomes public information or (ii) W.P. is required to disclose the Confidential
Information pursuant to a subpoena or other judicial order. Company does not
consent to the dissemination of any and all information not provided by the
Company unless previously approved by the Company.




4.

Representation by W.P. of Other Clients




Company acknowledges and consents to W.P. rendering consulting and/or other
services to other clients of W.P. engaged in the same or similar business as
that of Company.




5.

Indemnification




A.

Indemnification by Company as to Information Provided to W.P. Company
acknowledges that W.P., in the performance of its duties, will be required to
rely upon the accuracy and completeness of information supplied to it by the
Company’s officers, and/or directors. Company agrees to indemnify, hold harmless
and defend W.P., its officers, agents and/or employees from any proceeding or
suit which arises out of or is due to the inaccuracy or incompleteness of any
material or information, supplied by or approved by, the Company to W.P.
Notwithstanding the above, such indemnification does not apply to information
about the Company not supplied by Company.




B.

Indemnification by W.P. as to Information Not Provided by the Company. W.P.
agrees to indemnify, hold harmless and defend the Company, its officers, agents
and/or employees from any proceeding or suit resulting from, relating to or
arising out of: (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by W.P. herein; (b) the
gross negligence or willful misconduct by W.P. in the performance of the
services; (c) the dissemination of any information not provided by the Company
to W.P. or (d) the determination by a tribunal from which no appeals may be
granted that W.P. has violated a state or federal securities law.




6.

Independent Contractor




It is expressly agreed that W.P. is acting as an independent contractor in
performing its services hereunder. Company shall carry no workers compensation
insurance or any health or accident insurance on W.P. or W.P.’s employees.
Company shall not pay any contributions to social security, unemployment
insurance, Federal or state withholding taxes nor provide any other
contributions or benefits that might be customary in an employer-employee
relationship.





Page 2 of 5         Initial Company _____     Initial Consultant ______




--------------------------------------------------------------------------------




7.

Non-Assignment




This Agreement shall not be assigned by either party without the written consent
of the other party.




8.

Compensation




The following represents the compensation to be received by W.P. in connection
with rendering the Services hereunder:




A)

Company agrees to deliver  One Hundred Thousand (100,000) duly authorized, non
assessable and fully paid for shares of the Company’s common stock restricted
pursuant to Rule 144 of the Securities Act of 1933, as amended, to the
Consultant per month over a six month period.




B)

A monthly payment of $5,000 USD, payable on or before the 1st day of each month
for two months of this agreement and $10000 every month this contract remains in
force. Upon the company receiving outside financing, a balance of $10,000 USD
will be paid to Wheatfield Partners




C)

The Company shall agree to issue W.P. “piggyback” registration rights for the
common shares in Section 4(A) above, whereby these shares will be registered for
resale by the Consultant on the first applicable Registration Statement filed by
the Company with the U.S. Securities and Exchange Commission.




D)

The Company shall provide to W.P. an advance of $2,000 for expenses anticipated
to be incurred during the Initial Term.  W.P. shall provide receipts against all
expenditures, and any funds remaining at the end of the Initial Term shall be
returned unless the term of this agreement is extended.  Any expenditure over
$500.00 shall be pre approved by the Company, and the amount shall be reimbursed
by Company from time to time at W.P.’s request.




9.

Representations and Warranties of W.P..




In order to induce the Company to enter into said Agreement, W.P. hereby makes
the following representation and warranties:




In connection with its execution of and performance under this Agreement, W.P.
has not taken and will not take any action that will cause it to become required
to make any filings with or to register in any capacity with the Securities and
Exchange (the “SEC”), the Financial Industry Regulatory Authority. (“FINRA”)
formerly known as the National Association of Securities Dealers, Inc. (the
“NASD”), the securities commissioner or department of state, or any other
regulatory or governmental body or agency.




W.P. is not subject to any sanction or restriction imposed by the SEC, FINRA,
any state securities commission or department, or any other regulatory or
government body or agency that would prohibit, limit or curtail W.P.’s execution
of said Agreement or the performances of its obligation hereunder.




10.

Representations and Warranties of the Company




In order to induce W.P. to enter into this Agreement, the Company hereby makes
the following unconditional representations and warranties:




NCD is not subject to any restriction imposed by the SEC or by operation of the
Securities Act of 1933, as amended (the “1933 Act”), the Securities Exchange Act
of 1934, as amended (the “1934 Act”) or any of the rules and regulations
promulgated under the 1933 Act or the 1934 Act which prohibit its execution of
this Agreement or the performance of its obligations to W.P. set forth herein.
 NCD has not been sanctioned by the SEC, FINRA, or any state securities
commissioner or department in connections with issuance of its securities.




The Company acknowledges that W.P. does not guarantee his ability to cause the
consumption of any contract or merger or acquisition with any corporate
candidate, management or board candidate.





Page 3 of 5         Initial Company _____     Initial Consultant ______




--------------------------------------------------------------------------------




11.

Arbitration




Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach thereof shall be settled by arbitration.  Arbitration proceedings
shall be conducted in accordance with the rules then prevailing of the American
Arbitration Association or any successor.  The award of the Arbitration shall be
binding on the Parties.  Judgment may be entered upon an arbitration award or in
a court of competent jurisdiction and confirmed by such court.  Venue for
arbitration proceedings shall be within the state of Nevada.  The costs of
arbitration, reasonable attorney’s fees of the Parties, together with all other
expenses, shall be paid as provided in the Arbitration award.




12.

Entire Understanding/Incorporation of other Documents




This Agreement requires the entire understanding of the parties with regard to
the subject matter hereof; superseding any and all prior agreements or
understandings, whether oral or written, and no further or additional
agreements, promises, representations or covenants may be inferred or
constructed to exist between Parties.




13.

No Amendment Except in Writing




Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by both parties.




14.

Governing Law




The Agreement and its provisions shall be constructed in accordance with,
pursuant to and governed by the State of Nevada, as applicable to agreements to
be performed solely within the State of Nevada, without regard to its
conflict-of-law’s provisions then in effect.




15.

Miscellaneous




Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the parties hereto at their addresses provided
upon execution of this Agreement.  Either party may change his or its address
for the purpose of this paragraph by written notice similarly given.




Entire Agreement.  This Agreement represents the entire agreement between the
Parties in relation to its subject matter; it supersedes and voids all prior
agreements between such Parties relating to such subject matter.





Page 4 of 5         Initial Company _____     Initial Consultant ______




--------------------------------------------------------------------------------




This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of such counterparts shall constitute one
(1) instrument.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
as follows:










CONFIRMED AND AGREED ON THIS 22nd DAY OF DECEMBER, 2011.













By: /s/ Wheatfield Partners              

__________________________________

Wheatfield Partners

Witness







 _________________________________

Print Name










CONFIRMED AND AGREED ON THIS 22nd DAY OF December, 2011.




Norman Cay Developments, Inc.










By: /s/ Shelley Guidarelli                  

__________________________________

Shelley Guidarelli

President

Norman Cay Development, Inc.  

Witness







__________________________________

Print Name





Page 5 of 5         Initial Company _____     Initial Consultant ______


